Ritz, Judge,

(dissenting in part):

I cannot concur in so much of the opinion in this case as holds the indictment insufficient to charge a felony because it fails to allege the sentence, inflicted upon the defendant upon the former conviction. It is held in the opinion that when the legislature used the word “conviction” it meant not only that the accused party was found guilty, but that a judgment was rendered upon such finding, but when this word is used .in an indictment found under the act of the legislature the court is unable to determine what the pleader meant, or, rather, that the word must be given its ordinary meaning, that is, that the accused party was simply found guilty without any judgment ever having been pronounced upon such finding. That the word conviction in a statute like this means not only a finding, by the jury, or other tribunal, that the accused is guilty, but that a judgment has been pronounced uppn such finding,' is beyond question. 2 Words & Phrases, p. 1585; 1 Words & Phrases (see. ser.) p. 1043. I am unable to understand why a word when used in an act of the legislature has such a definité and certain signification, and when used in an indictment dra.wn .under that act has no definite and certain meaning, or is so indefinite and uncertain in its meaning that the court cannot tell what is *664meant by it. I -would hold that when such a word is used in an indictment drawn under a statute it has the. same, meaning that it has in the. statute, and if a definite and certain meaning can be attributed to1 it. when used by the legislature, the same definite and certain meaning will be given it when used by the pleader in drawing an indictment unde,r the legislative act.